Case: 19-50118      Document: 00515358413         Page: 1    Date Filed: 03/25/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-50118                          March 25, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

TAMATHA BUCKHOLT, also known as Tammy Lynette Buckholt, also known
as Tammy L. Buckholt, also known as Tammy Lynnette Buckholt, also known
as T. Buckholt,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:10-CR-536-6


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Tamatha Buckholt pleaded guilty to conspiracy to commit mail fraud to
defraud financial institutions and mortgage companies, in violation of 18
U.S.C. § 1341 and 18 U.S.C. § 1349, and was sentenced to two years of
probation.    Two motions to revoke her probation were filed, and she was
sentenced to additional terms of probation. At her third revocation hearing,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50118    Document: 00515358413     Page: 2   Date Filed: 03/25/2020


                                 No. 19-50118

the district court revoked her probation and sentenced her to 10 years of
imprisonment, just below her original guidelines imprisonment range. This
appeal followed.
      Buckholt now argues that her revocation sentence was procedurally and
substantively unreasonable. The record demonstrates that the district court
considered the Chapter 7 policy statements, implicitly considered relevant
sentencing factors (e.g., the nature and circumstances of Buckholt’s probation
violations, her personal history and characteristics, and the need to afford
adequate deterrence and provide needed correctional treatment), and
articulated a general basis for its decision to impose a sentence above the
recommended range. See United States v. Pena, 125 F.3d 285, 287 (5th Cir.
1997); United States v. Teran, 98 F.3d 831, 836 (5th Cir. 1996). Further,
Buckholt cannot demonstrate that any purported error affected her substantial
rights because she has not demonstrated “a reasonable probability that, but
for the district court’s error, [she] would have received a lesser sentence.”
United States v. Davis, 602 F.3d 643, 647 (5th Cir. 2010).
      As to substantive reasonableness, the district court relied on appropriate
sentencing factors in determining that a 10-year sentence was warranted, as
it addressed the nature and circumstances of Buckholt’s probation violation,
her history and characteristics, and the need to deter her from future criminal
activity and provide her with needed correctional treatment. See 18 U.S.C.
§ 3553(a); United States v. Smith, 440 F.3d 704, 707-08 (5th Cir. 2006).
Contrary to Buckholt’s assertions, the record demonstrates that the district
court considered her assistance to the Government. Further, the court could
have determined that the previous motions to revoke probation had not
deterred her from violating probation and committing additional offenses.
Accordingly, Buckholt fails to demonstrate an abuse of the district court’s wide



                                       2
    Case: 19-50118    Document: 00515358413     Page: 3   Date Filed: 03/25/2020


                                 No. 19-50118

sentencing discretion. See United States v. Warren, 720 F.3d 321, 326 (5th Cir.
2013); United States v. Miller, 634 F.3d 841, 843 (5th Cir. 2011).
      The judgment of the district court is AFFIRMED.




                                       3